internal_revenue_service number release date index number --------------------------------------------------- ------------------------------ ------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no -------------------- ---------------------------------------------------- telephone number ---------------------- refer reply to cc psi b4 plr-140394-13 date date legend settlor a --------------------------------------------------------------------------------------------------------------- date trust ----------------- --------------------------------------------------------------------------------- -------------------- --------------------------------------------------- ------------------------ ----------------- --------------------------------------------------------------- ------------------------------------------------ taxpayer trust agreement - dear --------------------- this letter responds to the ruling_request dated date and subsequent correspondence submitted by your authorized representative requesting a generation-skipping_transfer_tax gst ruling regarding the proposed exercise of a power_of_appointment over assets in trust the facts submitted are as follows trust on date settlor executed trust agreement date is a date prior to date trust agreement established four irrevocable trusts including trust article iii sec_1 of trust agreement provides that taxpayer is the primary life_beneficiary of trust article iii sec_1 c and d each name one of taxpayer’s siblings as a respective primary life_beneficiary of one of three remaining trusts created by trust agreement this ruling pertains only to trust and does not plr-140394-13 pertain to the three other trusts created by trust agreement for the benefit of taxpayer’s siblings article v sec_5 of trust agreement provides in part that each beneficiary may receive from time to time during the life of his or her trust such portions of the net_income accruing from time to time to the trust and such portions of the corpus of the trust as the trustee may see fit to pay over and deliver to such beneficiary article iii sec_1 provides that upon the death of the primary life_beneficiary the remainder_interest beneficiary or beneficiaries of that trust shall be such person or persons who are the primary life beneficiary’s lineal_descendants brothers or sisters nephews nieces or cousins but never the primary life_beneficiary his estate his creditors or the creditors of his estate to the extent or in the amounts or proportions and in the lawful interests or estates that the primary life_beneficiary by his last will and testament will appoints the primary life_beneficiary may at any time during his life release the power_of_appointment with respect to any or all of the property subject_to the power and may further limit the persons in whose favor the power may be exercised if the power_of_appointment is not validly exercised by the primary life_beneficiary then upon his death any corpus and income of the trust that has not been validly appointed by the primary life_beneficiary shall be held for the equal use and benefit of the lineal_descendants of the primary life_beneficiary then living per stirpes or if none then in equal shares to the brothers and sisters of the primary life_beneficiary or their descendants then living per stirpes article iii sec_1 also provides that the term primary life_beneficiary applies not only to the beneficiaries named in article iii sec_1 b c and d but to all their successors to beneficial interests under the respective trust estates during their respective terms article iv sec_1 provides that the term of each trust established under trust agreement shall be for the period of the life of the last to die of the primary life beneficiaries named in article iii sec_1 b c and d above plus an additional period of twenty-one years the primary life beneficiaries named in article iii sec_1 b c and d above were all lives in being when trust was created article v sec_4 provides that at the end of the period of time when the trusts established by trust agreement terminate the trustee will proceed to wind up the affairs of each trust and distribute and deliver unconditionally all the then corpus and undistributed_income to the then beneficiary or beneficiaries provided however if such corpus and undistributed_income of a_trust or portion thereof has vested in a person under twenty-one years of age the trustee in his discretion may retain the possession and management of such minor’s share until such minor has attained the plr-140394-13 age of twenty-one years or until his or her disabilities or minority have been legally removed it is represented that no additions actual or constructive have been made to trust after date proposed codicil to taxpayer’s will and successor trusts taxpayer proposes to execute a codicil to his will proposed codicil to exercise his testamentary special power to appoint trust assets the proposed codicil substitutes a new sub sec_4 2b for the existing sub sec_4 2b of taxpayer’s will sub sec_4 2b as set forth in the proposed codicil designates taxpayer’s three children in equal shares and the descendants of any such child who is deceased at the time of taxpayer’s death on a per stirpes basis as the remainder_interest beneficiaries as that term is used in trust agreement of a portion of trust sub sec_4 2b also provides that these shares of trust are to be held in further trust in accordance with the terms and provisions of trust agreement with the modifications set out in the proposed codicil the modifications relevant to this ruling provide as follows sec_4 2b provides that the share of trust created for each remainder_interest beneficiary will be held in a successor trust for the benefit of such remainder_interest beneficiary who will then become the primary life_beneficiary as that term is used in trust agreement sec_4 2b also provides that subject_to sec_4 2b in the event that a primary life_beneficiary of a successor trust dies during the term of trust and its successor trusts the successor trust will be further divided on a per stirpes basis into separate trusts for the benefit of the descendants of the deceased primary life_beneficiary with each of the descendants becoming the primary life_beneficiary of a new successor trust if a primary life_beneficiary dies without descendants the assets of his successor trust will pass to a successor trust for the benefit of the primary life beneficiary’s nearest ancestor sec_4 2b provides that each primary life_beneficiary of a successor trust will have the power_of_appointment described in article iii sec_1 of trust agreement with respect to his successor trust the primary life_beneficiary may exercise the power in the manner set forth in article iii sec_1 of trust agreement provided that he may only exercise the power in favor of individuals who i are his lineal_descendants his siblings his nieces nephews or cousins and ii are descendants of taxpayer in no event may the primary life_beneficiary exercise the power in favor of the primary life_beneficiary his estate his creditors or the creditors of his estate plr-140394-13 sec_4 2b defines the term successor trust as a separate trust formed from the division of trust upon taxpayer’s death or from the further division of a successor trust as the result of the death of a primary life_beneficiary who is a descendant of taxpayer after taxpayer’s death as such division is described in subparagraph 2b sec_4 2b defines the term primary life beneficiary’s nearest ancestor as the lowest-generation ancestor of the primary life_beneficiary who i has at least one then-living descendant and ii is the taxpayer or a descendant of the taxpayer sec_4 2b provides that article iv sec_1 of trust agreement will apply to the successor trusts by inserting the following provision after the word above and before the word plus the descendants of settlor who were alive on date and the descendants of a who were alive on date sec_4 2b and provide that article v sec_4 and b of trust agreement will apply to the successor trusts by inserting the words primary life before the word beneficiary where it appears in those sections requested ruling taxpayer has requested a ruling that the exercise of his testamentary special power to appoint trust assets pursuant to the terms of the proposed codicil will not cause distributions from trust or successor trusts to be subject_to the generation skipping transfer_tax law and analysis sec_2041 of the internal_revenue_code provides that the value of the gross_estate shall include the value of all property with respect to which the decedent has at the time of his death exercised a general_power_of_appointment created after date sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of the holder's estate or b expressly not plr-140394-13 exercisable in favor of the decedent or his creditors or the decedent's_estate or the creditors of his estate sec_2601 imposes a tax on every generation-skipping_transfer gst the term generation-skipping_transfer is defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip section b a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added in the present case trust was irrevocable prior to date it is represented that no additions actual or constructive have been made to trust after date sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter in the present case taxpayer’s power to appoint is not exercisable in favor of taxpayer taxpayer's creditors taxpayer’s estate or the creditors of taxpayer's estate accordingly taxpayer’s power to appoint is not a general_power_of_appointment sec_26_2601-1 provides a special rule for certain limited powers of appointment under this section the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for these purposes the exercise of a power_of_appointment that validly postpones or plr-140394-13 suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period the last sentence of sec_26_2601-1 provides that if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised sec_26_2601-1 example illustrates this rule in example on date t established an irrevocable_trust trust as defined in sec_26_2601-1 under the terms of the trust instrument the trustee is required to distribute the entire income annually to t’s child c for life then to t’s grandchild gc for life gc has the power to appoint any or all of the trust assets to trust which is an irrevocable_trust as defined in sec_26 b ii that was established on date the terms of trust 2’s governing instrument provide that the trustee shall pay income to t’s great grandchild ggc for life upon ggc’s death the remainder is to be paid to ggc’s issue ggc was alive on date when trust was created c died on date on date gc exercised the power_of_appointment the exercise of gc’s power does not subject future transfers from trust to tax under chapter because the exercise of the power in favor of trust does not suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond the life of ggc a beneficiary under trust who was in being at the date of creation of trust plu sec_21 years the result would be the same if trust had been created after the effective date of chapter in the present case taxpayer's power_of_appointment over the assets of trust was created under trust agreement an irrevocable_trust not subject_to chapter under sec_26_2601-1 therefore the first requirement of sec_26_2601-1 is satisfied the second requirement of sec_26_2601-1 is also satisfied in the present case under sec_4 2b of the proposed codicil to taxpayer’s will by reference to article iv sec_1 of trust all successor trusts to trust must terminate no later than years after the death of a class of persons all of whom were lives in being at the date of the creation of trust these include taxpayer and taxpayer’s siblings who are the initial primary life beneficiaries of the trusts created under trust agreement as well as the other descendants of settlor who were alive on date and the descendants of a who were alive on date thus taxpayer’s proposed exercise of his power_of_appointment over the property in trust will not postpone or suspend the vesting absolute ownership or power of alienation of any interest in the trust property for a period measured from date the plr-140394-13 date trust was created extending beyond any life in being at the date of creation of trust plus a period of years taxpayer’s exercise of his power_of_appointment over the property in trust will also create powers of appointment over the property in the successor trusts sec_4 2b grants each primary life_beneficiary of a successor trust a testamentary power to appoint his successor trust estate in trust to his descendants his siblings and his nieces nephews or cousins who are also taxpayer’s descendants in no event however may the primary life_beneficiary of a successor trust appoint his successor trust estate in favor of his estate his creditors or the creditors of his estate in addition successor trusts created under any primary life beneficiary’s power_of_appointment will terminate under sec_4 2b of the proposed codicil no later than years after the death of a class of persons all of whom were lives in being at the date of the creation of trust these include taxpayer and taxpayer’s siblings who are the initial primary life beneficiaries of the trusts created under trust agreement as well as the other descendants of settlor who were alive on date and the descendants of a who were alive on date thus under the terms of the proposed codicil any exercise of a power_of_appointment by the primary life_beneficiary of a successor trust will not postpone or suspend the vesting absolute ownership or power of alienation of any interest in the trust property for a period measured from date the date trust was created extending beyond any life in being at the date of creation of trust plus a period of years accordingly based upon the facts submitted and representations made we conclude that taxpayer’s exercise pursuant to the proposed codicil of his power to appoint the trust assets will not be a constructive_addition to either trust or successor trusts to trust and will not cause distributions from trust or its successor trusts to be subject_to the generation-skipping_transfer_tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-140394-13 in accordance with the power_of_attorney on file in our office a copy of this letter has been sent to your authorized representative sincerely leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for purposes
